Morton, J.
The petitioners do not rely much upon their exception to the exclusion of the question to Atwood as to the distance of Custer Street from their land, or the question to Downes whether the land sold by Brewer to Gill was large enough for a house and stable, or on the question to Atwood as. to the statement made to him by Viaux, and we think it only necessary to say that, after considering them, we discover no error in the rulings.
1. The witness Barrows was offered by the petitioner as an *97expert regarding the value of the land and buildings, and, after stating what in his opinion they were worth, stated on direct examination, among other things, as reasons for his opinion, “ that small lots in that locality have been, and I would say are at the present time, in very good demand. There have been very few places in that locality that have been placed on the market. They have been disposed of quite readily.”
It appeared on cross-examination that he had had for one or two years the estate on the opposite corner in his hands for sale, with price, including the house and land, which he was instructed by the owner to ask for it. Thereupon, the respondent was permitted to ask him, first, if that asking price, throwing in the buildings, was not a quarter of the price that the witness put on the land and buildings in suit, and then whether it was not about one third; and the witness answered that possibly it was about one third. We think that the evidence was admissible, not for the purpose of showing the asking price of land in the vicinity, but as tending to control the reasons for the opinion which the witness had previously expressed as to the value of the land and buildings in controversy. Brown v. Worcester, 13 Gray, 31.
2. The question put to the witness Merritt was properly admitted. It was for the jury to say how much the fact that he had not seen the interior should affect the weight to be given to his testimony. As an expert carpenter and builder, he would have been competent to express an opinion without having seen the house at all. Cook v. Castner, 9 Cush. 266.
3. The petitioners object that the sales of the Pratt and Duff estates were not admissible, first, because too remote in point of time, and, secondly, because the estates were not similar to that of the petitioners. The fact that the sales were about two years before the taking did not of itself render them incompetent. Benham v. Dunbar, 103 Mass. 365. There was testimony tending to show that, with the exception of the purchases by the city, no sales had occurred in the immediate vicinity for a great many years previous to the taking, and none in the vicinity for some time before that, so that none more recent than those in question were obtainable. The rise in values does not appear to have been so great as to render them incompetent; *98and while the introduction of electric cars had affected values on the streets through which they ran and on streets adjacent thereto, it is sufficient to say that the petitioners’ estate was not on a street through which electric cars ran or on an adjacent street.
The question of similarity presents more difficulty, but we cannot say that they were so dissimilar as to render the admission of the sales clearly wrong. The fact that the two estates were considerably larger than the petitioners’ estate would not of itself make evidence of the sales incompetent ; nor would the fact that the buildings might not have been precisely like those on the estate of the petitioners. Patch v. Boston, 146 Mass. 52. There may have been material considerations common to and affecting the value of all estates in the vicinity, which upon examination of the plans and maps, and a consideration of the other evidence, in the opinion of the presiding judge, rendered the prices pajd for the two estates competent, notwithstanding some differences between them and the estate of the petitioners. In all such cases much must be left to the discretion of the court, and we cannot say that this discretion in this instance was erroneously exercised. See Lyman v. Boston, post, 99. Bowditch v. Boston, post, 107.
4. The fact, if it was a fact, that the witness Viaux may have told the witness Atwood in 1890, two years or thereabouts before the taking, that he was not acquainted with real estate values in Jamaica Plain, related to a collateral and immaterial matter, and was properly excluded by the court. Davis v. Keyes, 112 Mass. 436. Brooks v. Acton, 117 Mass. 204. Roberts v. Boston, 149 Mass. 346,

Exceptions overruled.